Citation Nr: 1710185	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-15 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970 and from June 1970 to August 1974.  He received a Bronze Star Medal, among other commendations, for his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously remanded by the Board in January 2016.  

Although a hearing before the Board was scheduled for December 2016, the Veteran did not appear, nor did he provide an explanation or request to reschedule.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d). 


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's migraine headaches were incurred in service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran contends that he has suffered from migraine headaches since his military service.  The medical record, as a whole, supports this contention.  

The Veteran's service treatment records (STRs) indicate that he complained of headache, along with sore throat and muscle soreness, twice in January 1969.  The Veteran testified in his June 2012 Decision Review Officer (DRO) hearing that he was treated for headaches as well as psychiatric issues during a 1973 hospitalization while stationed in Germany.  The in-patient clinical treatment records from this hospital stay are not available for review, and the hospital summary in the STRs concentrate exclusively on the Veteran's psychiatric treatment.  However, a treatment note from approximately two weeks after this hospitalization indicates that the Veteran is being treated for anxiety and headaches, and that the Veteran was being prescribed Darvon for headache, which is consistent with the Veteran's testimony.  An October 1973 optometry note indicates that the Veteran reported headaches 2-3 times per week, and that he described them as in the front and all over his head, of occasional occurrence, and dull intensity, lasting a half an hour.  A February 1974 treatment note is difficult to read, but may indicate that the Veteran reported sinus stuffiness and headache.  In April 1974, the Veteran reported a sore throat and headache.  He was found to have an upper respiratory infection.  The Veteran was noted to have headaches and fainting in May 1975.  Although the Veteran repeatedly denied frequent or severe headaches in his in-service reports of medical history, the Board finds the multiple notations in which he was treated for or reported headaches in service to be more probative than his general report of medical history.  

The Veteran first sought treatment after service in October 1977, three years after separation from service, at which point he reported experiencing headaches for 6 years.  At another point in October 1977 he stated that the headaches began in 1969, which is consistent with the STRs.  A November 1977 treatment note indicated that the Veteran reported headaches since 1967 that were becoming gradually worse and aggravated since the death of his wife in April 1976, which explains why the Veteran sought treatment in 1977 rather than immediately after leaving service.  The Veteran's VA medical records indicate that he has continuously sought treatment for headaches since 1977, and that he repeatedly and consistently reported that his headaches began during service.  The Veteran is competent to report his experience of headache pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

A VA examination was conducted in July 2008, and a supplemental medical opinion was obtained in September 2008.  The examiner stated that there is scant information in the Veteran's service treatment records (STRs) regarding headaches, and indicated that the only treatment notes referencing headaches were the optometry note and a January 1969 note concerning headache during an episode of sore throat.  The examiner was unable to provide the requested opinion without resorting to mere speculation.  This opinion is inadequate because it does not consider all of the relevant evidence of record.  As noted above, the Veteran's STRs contain far more than two indications of headache, and the examiner unfortunately did not discuss the Veteran's competent reports of experiencing headaches since service.  An opinion based on an inaccurate factual premise has limited probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  

An August 2009 opinion from a nurse practitioner treating the Veteran stated that she was unable to answer the question of whether the Veteran's severe headaches are related to military service.  She wrote that she had seen the Veteran on an on-going basis since 2000 and that he frequently had trouble with headaches.  He had reported having headaches since his service in Vietnam.  While this opinion does consider the Veteran's report of headaches since service, there is no indication that the nurse practitioner had reviewed the Veteran's STRs.  Therefore, the nurse practitioner's inability to provide an etiological opinion does not carry significant weight.

The Board recognizes that migraine headache is not a chronic disease under 38 C.F.R. § 3.309(a), meaning that granting service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) is not available.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the other provisions of 38 C.F.R. § 3.303 are applicable.  In some cases, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a).  ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").   In this case, the VA medical examiner, after appearing not to consider all the pertinence evidence of record, did not provide an etiological opinion at all, meaning that a negative opinion is not of record.  Therefore, all of the probative evidence of record supports a finding that the Veteran's migraine headaches began in service.  See 38 C.F.R. § 3.303(d).  

The Veteran's STRs indicate multiple reports of headaches during service.  The Veteran has continuously sought treatment after service since 1977, and repeatedly asserted that his headaches began during service.  The medical record is thus consistent with the Veteran's lay statements, and lends them additional credibility.  Because the Board finds that all the probative evidence of record establishes that the Veteran began experiencing his headaches in service, and has continued to do so until the current day, the Board finds that it is at least as likely as not that the Veteran's migraine headache disability was incurred in service.  Service connection for migraine headaches is, therefore, granted.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.303(a).
  

ORDER

Entitlement to service connection for migraine headaches is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


